Citation Nr: 0911526	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial staged rating in excess of 70 
percent for post-traumatic stress disorder (PTSD), from March 
1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The May 2000 rating decision on appeal granted service 
connection for PTSD, assigned a temporary total 
hospitalization rating from February 28, 2000 (date of 
receipt of claim) through March 31, 2000, and assigned a 30 
percent evaluation effective from April 1, 2000.  A rating 
decision in December 2002 assigned a temporary total 
hospitalization rating from October 15, 2002 through November 
30, 2002, and continued the 30 percent rating effective from 
December 1, 2002.  By a rating decision in March 2003, a 
temporary total hospitalization rating was assigned for the 
disability at issue from January 21, 2003 through February 
28, 2003, and a 50 percent evaluation was assigned effective 
from March 1, 2003.  

A March 2005 Board decision denied an initial rating in 
excess of 30 percent for PTSD prior to January 21, 2003 and 
granted an initial staged rating of 70 percent, but no more, 
for the Veteran's service-connected PTSD from March 1, 2003.  
The Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, the Veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand (Joint Motion).  In an August 
2006 Order, the Court granted the motion, vacated the portion 
of the Board's March 2005 decision that denied an initial 
rating in excess of 30 percent for PTSD prior to January 21, 
2003 and an initial staged rating in excess of 70 percent 
from March 1, 2003, and remanded the matter to the Board for 
action consistent with the Joint Motion.  The part of the 
Board decision that granted a 70 percent initial staged 
rating from March 1, 2003 was left intact.  In this regard, 
the Board notes that an April 2005 rating decision 
implemented the March 2005 Board decision that granted a 70 
percent initial staged rating from March 1, 2003.  The April 
2005 rating decision also assigned a temporary total 
hospitalization evaluation for the periods from January 28, 
2004 to March 31, 2004 and from September 7, 2004 to 
September 30, 2004.  

In November 2006, a Board decision denied entitlement to an 
initial rating in excess of 30 percent for PTSD prior to 
January 21, 2003 and remanded the issue of entitlement to an 
initial staged rating in excess of 70 for PTSD from March 1, 
2003.  After accomplishing the requested action to the extent 
possible on the issue of entitlement to an initial staged 
rating in excess of 70 for PTSD from March 1, 2003, a 
supplemental statement of the case issued in November 2007 
continued the denial of the claim and returned this matter to 
the Board for further appellate consideration.

The Board also notes that a statement from the Veteran, dated 
in February 2005, raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  As the RO has not yet 
adjudicated this issue, it is not properly before the Board 
for appellate consideration.  In this regard, it is noted 
that the Board decision herein grants a 100 percent schedular 
staged evaluation from March 1, 2003.


FINDING OF FACT

From March 1, 2003, the Veteran's PTSD has been manifested by 
symptoms including flat affect, audio and visual 
hallucinations, memory loss, impaired judgment and insight 
control, productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial staged evaluation 
of 100 percent, from March 1, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Board also recognizes that the Veteran's representative, 
in an Informal Hearing Presentation, dated in December 2008, 
argues that the Veteran's condition has worsened and that a 
new VA examination is needed to accurately assess the level 
of severity of the Veteran's PTSD since his last VA 
examination conducted in October 2002.  In this regard, VA's 
General Counsel has held that when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995).  In this case, 
an additional examination has not been provided.  However, as 
the Board is granting the full benefit sought on appeal, VA's 
failure to provide an additional examination is not 
prejudicial to the Veteran.  

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

Under Diagnostic Code 9411, a 70 percent rating is warranted 
when the evidence must show occupation and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  


To warrant a 100 percent rating (the maximum schedular 
rating), the evidence must demonstrate total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A GAF score of 
21 to 30 indicates that the examinee's behavior is 
considerably influenced by delusions or hallucinations, has 
serious impairment in communication or judgment, or is unable 
to function in almost all areas of life.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

After a review of the evidence from March 1, 2003, the Board 
finds that the Veteran's PTSD disability picture is most 
nearly approximated by a 100 percent schedular rating.  The 
reasons and bases for this decision will be set forth below.

Initially, the Board notes that from March 1, 2003 through 
September 30, 2004, the record reflects that the Veteran was 
twice assigned a 100 percent evaluation for hospitalization 
over 21 days per 38 C.F.R. § 4.29.  The Board finds that 
these two periods of hospitalizations are highly probative 
evidence showing that the Veteran was not stable during this 
period and continually suffers from total occupational and 
social impairment.  See 38 C.F.R. § 4.126(a) (noting that the 
frequency, severity, and duration of psychiatric symptoms, 
length of remissions, and a veteran's capacity for adjustment 
during periods of remission are for consideration by a rating 
agency).  

The GAF scores of record indicate that that the Veteran has 
experienced a level of disability such that he has been 
demonstrably unable to obtain or retain employment due to 
PTSD during the full pendency of the initial rating period on 
appeal from March 1, 2003.  The Board notes that the GAF 
scores of record have been consistently low between 28 and 
42.  A March 2003 VA psychiatric treatment report noted a GAF 
score of 35.  A January 2004 mental status examination notes 
a GAF score of 30 and that the Veteran's last GAF score was 
35 on December 1, 2003.  Additionally, a VA discharge 
summary, dated in April 2004, notes that the Veteran had a 
GAF score of 28 on admission and a GAF score of 42 on 
discharge.  The Board also acknowledges a GAF score of 60 
noted on a September 2004 VA discharge summary.  However, the 
significant majorities of the GAF scores assigned over the 
many years of the pendency of the claim on appeal are 50 and 
below, based largely and in some instances solely on PTSD.  
Based on the entire record, the GAF scores above 50 appear to 
be highly anomalous.  As noted above, GAF scores ranging form 
28 to 42 represent serious to total psychiatric impairment, 
to include an inability to function socially and 
occupationally.  The Board acknowledges that a GAF score is 
probative as it relates directly to a veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In sum, 
the Board finds that the GAF scores of record support a 
finding that the Veteran's service-connected PTSD warrants a 
100 percent schedular rating from March 1, 2003.

The records of treatment associated with the claims files are 
voluminous, especially prior to 2005.  Specifically, the VA 
treatment reports indicate that that the Veteran has 
experienced a level of disability, to include many symptoms 
listed in the rating criteria for a 100 percent evaluation, 
such that he has been demonstrably unable to obtain or retain 
employment due to PTSD during the full pendency of the 
initial rating period on appeal from March 1, 2003.  In this 
regard, a January 2003 VA discharge summary notes that the 
Veteran was alternately depressed, dissociated upon mental 
status examination.  It was also noted at that time that the 
Veteran was alert, but distractible, internally preoccupied, 
experiencing flashbacks.  Regarding orientation, the January 
2003 VA discharge summary reflects that the Veteran was 
oriented to person, month and day of the week, but not to the 
day.  The Board further notes that a June 2003 VA psychiatric 
treatment report reflects that the Veteran had audio and 
visual hallucinations, a mood that was not related or 
appropriate, and he had an angry affect.  This June 2003 VA 
treatment report also notes that the Veteran was paranoid and 
his insight and judgment were limited.  See also August 2003 
VA psychiatric treatment report (noting an agitated affect, 
audio and visual hallucinations, and limited insight and 
judgment).  A January 2004 VA mental status examination found 
that the Veteran was alert and oriented, but noted that he 
talks to himself.  It was again noted that the Veteran has 
audio and visual hallucinations.  Regarding social 
functioning, a VA psychotherapy report, dated in April 2004, 
reflects that the Veteran normally enjoyed babysitting for 
his grandchildren and that he could no longer do this.  The 
April 2004 VA psychotherapy report also reflects that the 
Veteran was active and a high ranking official in veteran's 
organizations and that he had to stop his involvement.  It 
was further noted in this psychotherapy report that the 
Veteran had gotten lost several times and had to call his 
wife for directions.  The VA staff psychologist also noted 
that the Veteran's severe and chronic PTSD impinges greatly 
on his ability to function and results in him being disabled 
for work.  

While the clinical evidence of record is more sparse from 
2005 to present, there is no indication in the record that 
the Veteran's PTSD has improved.  Indeed, letters from 
J.P.B., Ph. D. (VA clinical psychologist), and J.K., M.D. (VA 
psychiatrist), dated in February 2005, November 2006, and 
January 2008, indicate that the Veteran has been diagnosed 
with severe and chronic PTSD and that he is not able to 
engage in competitive employment.  Also, a report of an 
evaluation by a VA social worker, dated in October 2005, 
indicates no improvement in the Veteran's PTSD symptoms as it 
was noted he had a very flat affect and experienced verbal 
and visual hallucinations.  The VA social worker in October 
2005 also stated that the Veteran "is considered 
unemployable as a direct result of his service-connected 
psychiatric condition, as well as the complications of [his 
service-connected] diabetes mellitus, arteriosclerotic heart 
disease, and cerebral aneurysm."  Additionally, a statement, 
dated in February 2008 from the Veteran's spouse, reflects a 
lay observation that the Veteran's memory is slipping because 
he "doesn't know me [his wife] or his children."

In this case, while the Veteran does not exhibit all the 
symptoms listed in Diagnostic Code 9411 (i.e., the evidence 
has not shown him to be a persistent danger of hurting 
himself or others), the evidence reflects that he is 
suffering from total occupational and social impairment.  See 
also 38 C.F.R. § 4.21 (noting that it is not expected that 
all cases will show all the findings specified).  Thus, the 
Board finds that, on the whole, the Veteran's symptoms more 
accurately reflect an evaluation of 100 percent, the maximum 
schedular rating available, from March 1, 2003.  

In conclusion, the Board finds that the evidence of record 
demonstrates that the Veteran's symptoms warrant a 100 
percent rating, from March 1, 2003.  In situations where 
there is an approximate balance of positive and negative 
evidence, the Board provides the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  Here, the Board must 
resolve the benefit of the doubt in the Veteran's favor and 
find that a 100 percent rating is warranted.  As this is the 
maximum schedular rating available for this disability, 
consideration of referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is moot 
as the total schedular evaluation granted herein adequately 
reflects the Veteran's disability picture.  


ORDER

Entitlement to an initial staged evaluation of 100 percent 
for PTSD, from March 1, 2003, is granted, subject to the 
applicable law governing the award of monetary benefits.   





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


